Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 5/6/2021.
The application has been amended as follows: 
--Claim 1 -- A compressor comprising: 
a casing; 
a compression unit configured to suck refrigerant from a suction space of the casing, compress the sucked refrigerant, and discharge the compressed refrigerant to a discharge space of the casing; 
an oil recovery passage configured to recover oil separated from the refrigerant in the discharge space to the suction space; and 
a reducer inserted into the oil recovery passage to reduce a pressure of oil passing through the oil recovery passage, 
wherein the reducer comprises a deformation preventing unit configured to prevent the reducer from being damaged when the reducer is inserted into the oil recovery passages,
wherein the reducer includes a shaft part extending from an upstream side of the oil recovery passage to a downstream side thereof, a spiral part formed on an outer circumferential 
wherein the deformation preventing unit is formed of the rib part.
--Claim 3 -- The compressor according to claim 1, wherein the rib part comprises: 
a first rib part provided on the outer circumferential surface of the first end of the shaft part; and 
a second rib part provided on the outer circumferential surface of the second end of the shaft part.
--Claim 8 -- The compressor according to claim 7, wherein an outer diameter of the spiral part is greater than or equal to the outer diameter of the rib part.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ an oil recovery passage configured to recover oil separated from the refrigerant in the discharge space to the suction space,  a reducer positioned in the oil recovery passage, wherein the reducer includes a shaft part extending from an upstream side of the oil recovery passage to a downstream side thereof, a spiral part formed on an outer circumferential surface of a medial portion of the shaft part, and a rib part provided on an outer circumferential surface of at least one of a first end and a second end of the shaft part" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/12/2021